          Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel. GEORGE
MARKELSON, as Executor of the Estate of STEPHEN
MARKELSON, Deceased, PETER NADLER, and
LORRAINE WATERS,                                                 17 Civ. 7986 (DLC)

                               Plaintiffs,
                                                                 STIPULATION AND ORDER
                                                                 OF SETTLEMENT AND
        -against-
                                                                 RELEASE BETWEEN THE
                                                                 UNITED STATES AND
DAVID B. SAMADI, M.D., DAVID B. SAMADI, M.D.,
                                                                 RELATOR
P.C., LENOX HILL HOSPITAL, and NORTHWELL
HEALTH, INC.,

                               Defendants.

        WHEREAS, this Stipulation and Order of Settlement and Release (the “Relators’

Stipulation”) is entered into between the United States of America (the “ United States”), by its

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

and relators George Markelson, as Executor of the Estate of Stephen Markelson, Deceased, Peter

Nadler, and Lorraine Waters (“Relators” and, together with the United States, the “Parties”),

through t h e i r counsel;

        WHEREAS, on or about October 17, 2017, Relators filed a complaint in the above-

captioned action in the United States District Court for the Southern District of New York (the

“Court”) under the qui tam provisions of the False Claims Act, as amended, 31 U.S.C. § 3729 et

seq. (the “FCA”), alleging, inter alia, that Defendants violated the FCA by: (1) improperly billing

the Government Healthcare Programs for surgeries in which all the critical and key portions of the

surgery were performed by someone other than Samadi; (2) directing patients to undergo general

anesthesia when not medically warranted in order to conceal the fraud; (3) failing to obtain
         Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 2 of 7



informed consent from patients; and (4) falsely documenting surgical procedures in order to further

obfuscate the fraud (the “Relators’ Initial Complaint”);

       WHEREAS, on or about June 4, 2019, the Relators filed an Amended Complaint (the

“Relators’ Amended Complaint”), asserting that Defendants had submitted false claims for

procedures that had been improperly “upcoded” to obtain higher reimbursement and had also

violated the Stark Law and Anti-Kickback statute by improperly compensating Samadi in excess

of fair market value and for the volume and value of business that he generated for Lenox Hill;

       WHEREAS, on or about October 30, 2019, the United States filed a complaint-in-

intervention (“Government Complaint”), asserting claims against defendants Lenox Hill Hospital

and Northwell Health, Inc. (the “Hospital Defendants”) for submittung false certifications to

Medicare in conjunction with claims for reimbursement for: (1) endoscopic procedures and

operations that were performed, at least in part, by medical residents whom Samadi supervised

while he was simultaneously engaged in a different, complex surgery taking place in an adjacent

operating room; (2) robotic surgeries for which, at some point during the surgery, Samadi left the

operating room to supervise a different procedure or operation; (3) office-based and laboratory

services that, although they had not been personally performed by Samadi, were used to calculate

the incentive component of Samadi’s compensation; (4) hospital and professional services

provided in conjunction with Samadi’s endoscopic procedures and operations that were not

medically reasonable and necessary; and (5) designated health services referred to Lenox Hill by

Samadi when his compensation from Lenox Hill was not fair market value and his employment

arrangement with Lenox Hill was not commercially reasonable without taking into account his

referrals. (the “Covered Conduct”);




                                                 2
            Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 3 of 7



       WHEREAS, on or about October 30, 2019, the United States, the Hospital Defendants, and

Relators entered into a Stipulation and Order of Settlement (the “Settlement Agreement”);

       WHEREAS, pursuant to Paragraph 3 of the Settlement Agreement, the Hospital

Defendants agreed to pay the United States $12,300,000 plus interest which shall be compounded

annually at a rate of 2.77% accruing from October 7, 2019 (the “Settlement Amount”) to resolve

the claims of the United States for the Covered Conduct;

       WHEREAS, the Relators have asserted that, pursuant to 31 U.S.C. § 3730(d)(l), they are

entitled to receive a portion of the Settlement Amount (the “Relators’ Share Claim”); and

       WHEREAS, the Parties mutually desire to reach a full and final compromise of the

Relators’ Share Claim pursuant to the terms set forth below.

       NOW, THEREFORE, in reliance on the representations contained herein and in

consideration of the mutual promises, covenants, and obligations in this Relators’ Stipulation, and

for good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree

as follows:

       1.     Contingent upon receipt by the United States of full payment due to the United States

under Paragraph 3 of the Settlement Agreement, the United States will pay Relators, c/o The Jacob

Fuchsberg law Firm, LLP, as attorneys for Relator (“Relators’ Counsel”), twenty-one percent

(21%) of the payment of the Settlement Amount received from Defendant ($2,583,000) plus any

interest in accordance with written instructions provided by Relators’ Counsel within a reasonable

time after the United States’ receipt of the payment of the Settlement Amount. The obligation to

make the payment to the Relators under this Paragraph is expressly conditioned on, and only arises

with, the receipt by the United States of the payment of the Settlement Amount from the Hospital

Defendants required by the Settlement Agreement. In the event that the Hospital Defendants fail



                                                3
            Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 4 of 7



to make the payment required by the Settlement Agreement, the United States shall have no

obligation to make any payment to the Relators.

       2.     Relators, for themselves and their heirs, successors, attorneys, agents, and assigns,

agree that this settlement is fair, adequate, and reasonable under all circumstances, and will not

challenge the Settlement Agreement, including but not limited to the Settlement Amount, pursuant

to 31 U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waive the opportunity for a

hearing on any such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

       3.     In agreeing to accept payment of the Relators’ share set forth in Paragraph 1 above,

and upon payment thereof, Relators, for themselves and their heirs, successors, attorneys, agents,

and assigns, release and are deemed to have released and forever discharged the United States and

its agencies, officers, employees, servants, and agents from any claim for a share of any proceeds

of the Settlement Agreement pursuant to 31 U.S.C. § 3730 or other applicable law, and from any

and all claims against the United States and its agencies, officers, employees, servants, and agents

arising from or relating to the Settlement Agreement or any claim in the Relators’ Initial

Complaint, the Relators’ Amended Complaint, or the Government Complaint.

       4.     This Relators’ Stipulation does not resolve or in any manner affect any claims the

United States has or may have against Relators arising under Title 26, U.S. Code (Internal Revenue

Code), or any claims that the Parties may have arising under this Relators’ Stipulation.

       5.     The United States and Relators agree that if the Settlement Agreement is held by a

court not to be “fair, adequate, and reasonable,” as required under 31 U.S.C. § 3730(c)(2)(B), this

Relators’ Stipulation is null and void.

       6.     This Relators’ Stipulation shall inure to the benefit of and be binding only on the

Parties, their successors, assigns, and heirs.



                                                  4
Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 5 of 7
Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 6 of 7




 November 6       19
Case 1:17-cv-07986-DLC Document 29 Filed 11/21/19 Page 7 of 7
